Title: To Thomas Jefferson from James Pringle, 4 February 1807
From: Pringle, James
To: Jefferson, Thomas


                        
                            Most respected Sir
                            
                            Carlisle 4th. Feby. 1807
                        
                        I am the son of a poor clergyman who litterally “starves” on 300$ a year and yet in spite of fortune has
                            contrived not only to maintain a pretty large family but even to send myself and 2 Brothers to college these 4 years past—What care I about you or your father either—Be so kind good Sir
                            as to hear me out—Go on with your story then—Well as I said I have been at College 4 years and have never been able to
                            purchase a single book except a secondhand edition of Homer. But as I was thinking over with myself to this day a thousand
                            expedients to get some money to buy Bloomfields Wild flowers—up came Pride and whispered in my ear—“Send a litter to the
                            President for he would think no more of sending you a hundred dollars than of taking a pinch out of his gold snuffbox or
                            putting on his morocco slippers of a morning—Psho! nonsense said I what does the President know ore care about me—He
                            would never read the letter—Only try him once says Pride, you dont know how good he is and sure 100$ out of his pocket
                            would be so much as 1 Cent out of Yours—And so after a long conversation between Pride and me I agreed to at least to try
                            him And thus your Excellency has been put to the trouble of reading a parcel of nonsense—But if Your Excellency will be
                            so kind as to comply with the humble petition of Pride it will be far from nonsense to me.—But whether or not you will be
                            so obliging as to burn the letter—for Pride says he would not for the world any body but Mr. Pres. should know there was
                            such at letter ever written.
                  
                        How overjoyed would I be next week if calling at the Post Office I should find a letter from Washington
                            directed to James Pringle, Carlisle and on opening it find—.
                  Your most affectionate most faithful and most hunble Servant
                        
                            J P
                        
                    